DETAILED ACTION
	This office action is in response to the amendment and remarks filed on August 22, 2022.  In accordance with this amendment, independent claim 1 has been amended, claim 15 has been canceled, while new independent claim 21 has been added.  The amendments to the specification are acknowledged.
Claims 1-14 and 16-21 remain pending and are now in condition for allowance, with claims 1 and 21 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,163,208 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.  Claims 1 and 21 are in independent claim form and have been amended into condition for allowance in the paper filed August 22, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Uebel ‘420, Benabid NPL, and Das ‘558) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 1 (or added via new independent claim 21) on August 22, 2022.  In particular, there is no express teaching or reasonable suggestion for those specifics of the “filling elements” when considering the context of the original specification and Applicant’s Fig. 9.  For these reasons, the Examiner is unable to present a prima facie case of obviousness for either claim 1 or 21 under the requirements of 35 U.S.C. 103.  Claims 2-14 and 16-20 are allowed at least as being dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-9), filed August 22, 2022, with respect to the claim amendments to independent claims 1 and 21, have been fully considered and are persuasive.  Based on the amendments to the claims, all 35 U.S.C. 103 rejections mailed on June 6, 2022 have been withdrawn.  Claims 1-14 and 16-21 now serve to create a patentable distinction over the closest prior art of the current record.

Applicant’s arguments, see the filing of a Terminal Disclaimer on August 22, 2022, with respect to the non-statutory double patenting rejections (mailed on June 6, 2022) have been fully considered and are persuasive.  These double patenting rejections to the parent patent ‘208 have been withdrawn. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 29, 2022